DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-11, 14-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 11, 13 and 15 of U.S. Patent No. 10,958,336.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipate the claims in the present application as shown in the table below.
Present application Claim No.
USPN 10,958,336 Claim No.
1, 2
1
3
2
4
3
5
4
6
5
9, 10
8
11
11
14
9
15
13
16
13
20
15


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US-PGPUB 2018/0337722) in view of DiNallo et al. (USPN 10,103,433).
Regarding claim 1, Paulsen taches a phased array antenna system, comprising: an antenna controller configured to control the plurality of antenna panels by directing a first antenna panel to transmit a first signal to a Low Earth Orbit ("LEO") satellite and a second antenna panel to transmit a second signal to the LEO satellite [Fig. 4, 198, Para 34, 36, 37, multiple signals are transmitted to LEO based on controller controlling the signals].
However, Paulsen does not teach a plurality of antenna panels each comprising an array of meta-structure cells.
DiNallo teaches a plurality of antenna panels each comprising an array of meta-structure cells [Fig. 8, Col. 6, line 38 – Col. 7, line 16, antenna panels have array of cells arranged in a specific spatial configuration such as hexagonal rings and spaced apart by certain angel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an antenna panel with meta-structured cells which communicates with LEO so that LEO satellite communications can be improved by having high gain and high zenith angles.
Regarding claim 2, Paulsen teaches the first signal has a first phase and the second signal has a second phase different from the first phase [Para 34, 36, 37].
Regarding claim 3, Paulsen teaches a feed network [Fig. 4, 122].
Regarding claims 4, 11 and 17, Paulsen teaches an RFIC (radio-frequency integrated circuit) coupled to the feed network [Fig. 4, 198].
Regarding claim 6, DiNallo teaches a plurality of metamaterial cells [Fig. 7 and Fig. 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a metamaterial cell that gain of the antenna can be improved.
Regarding claim 9, Paulsen teaches a phased array antenna system for use with a Low Earth Orbit ("LEO") satellite constellation, comprising: and an antenna controller that controls the plurality of antenna panels, the antenna controller configured to direct a first antenna panel to receive a first signal from a LEO satellite of the LEO constellation and a second antenna panel to receive a second signal from the LEO satellite of the LEO constellation [Fig. 4, 198, Para 34, 36, 37, multiple signals are transmitted to LEO based on controller controlling the signals].
However, Paulsen does not teach a plurality of antenna panels, wherein each of the plurality of antenna panels comprises an array of meta-structure cells.
DiNallo teaches a plurality of antenna panels, wherein each of the plurality of antenna panels comprises an array of meta-structure cells [Fig. 8, Col. 6, line 38 – Col. 7, line 16, antenna panels have array of cells arranged in a specific spatial configuration such as hexagonal rings and spaced apart by certain angel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an antenna panel with meta-structured cells which communicates with LEO so that LEO satellite communications can be improved by having high gain and high zenith angles.
Regarding claim 10, Paulsen teaches the first signal and the second signal are aligned in phase [Para 38].
Regarding claims 14 and 18, Paulsen teaches the array of meta-structure/metamaterial cells is configured into a plurality of subarrays [Fig. 4, 188, 174].
Regarding claim 15, Paulsen teaches a satellite ground terminal for use with a satellite, comprising: an antenna controller that controls the plurality of antenna panels to transmit and receive a plurality of beamforming signals at a plurality of phases to and from the satellite, wherein the plurality of beamforming signals received at the plurality of phases are combined in phase [Fig. 4, 166, Para 34, 36, 37].
However, Paulsen does not teach a plurality of metamaterial antenna panels.
DiNallo taches a plurality of metamaterial antenna panels [Fig. 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an antenna panel with metamaterial antenna panels which communicates with LEO so that LEO satellite communications can be improved by having high gain and high zenith angles.
Regarding claim 16, DiNallo teaches an array of metamaterial cells [Fig. 8, Col. 6, line 38 – Col. 7, line 16].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have an array of metamaterial cells so that high gain and high zenith angle can be provided.

Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen et al. (US-PGPUB 2018/0337722) in view of DiNallo et al. (USPN 10,103,433) as applied to claim 6 above, and further in view of van de Water (USPN 10,148,008).
Regarding claim 7, the references teach a phased array antenna system as discussed in rejection of claim 6.
However, the references do not teach a varactor.
van de Water teaches a varactor [Col. 6, lines 38-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a varactor since varactor perform faster than their mechanical counterpart.
Regarding claim 8, van de Water teaches the antenna controller controls a voltage applied to the varactor to generate a phase shift [Col. 6, lines 38-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the voltage applied to the varactor so that variable shifted output can be controlled more granularly.
Regarding claim 20, the references teach a satellite ground terminal as discussed in rejection of claim 16.
However, the references do not teach a varactor and wherein the antenna controller controls a voltage applied to the varactor to generate a phase shift.
van de Water teaches a varactor and wherein the antenna controller controls a voltage applied to the varactor to generate a phase shift [Col. 6, lines 38-54].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the voltage applied to the varactor so that variable shifted output can be controlled more granularly.
Allowable Subject Matter
Claims 5, 12, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bondyopadhyay (USPN 6,292,134) teaches a geodesic structure; transmit and receive signal processor; electronic switch; and electronic phased shifting unit connected to each planar antenna element unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464